This is an action for mandatory injunction. The facts in this case are the same as those in the case of Anderson v. Ferguson,
decided at this sitting of this court, and for the reasons given in that case this will be reversed, and a new trial granted; and the lower court is directed to proceed in conformity with the views expressed *Page 6 
in the case of Anderson v. Ferguson, supra. Costs taxed to the appellee. It is further ordered that the parties be placed in the same occupancy of the land that they were in at the time of the commencement of this action and to so remain until the further order of the district court or the judge thereof; but this order is not intended to preclude the parties, or either of them from pursuing any other remedy which either may have in any of the courts of the territory.
Hainer, J., who presided in the court below, not sitting; Irwin, J., absent.